Mr. Presiding Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Master and servant, § 50*—when evidence sufficient to show wrongful discharge of servant. In an action to recover damages for the breach of a contract of employment of the plaintiff by the defendant, where the latter contended that the plaintiff was rightfully discharged on account of incompetency, inefficiency and indolence, held that a verdict for the plaintiff was not manifestly against the weight of evidence. 2. Master and servant, § 42*—when action lies for breach of contract of employment. In an action to recover damages for the breach of a contract of employment of the plaintiff by the defendant, held that the defendant’s contention that the action was to recover salary and commissions, on the theory that the contract was still in force, was untenable, the action being one for breach of contract. 3. Master and servant, § 52*—what is measure of damages of for breach of contract 'of employment. In an action for damages for breach of a contract of employment by an employer, both damages already accrued and that might thereafter accrue up to the time of the trial may be recovered.